COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 IN RE:                                                           No. 08-17-00149-CV
                                                 §
 DOLORES NARVAEZ, LUIS                                           An Original Proceeding
 NARVAEZ, EDUARDO VELARDE,                       §
 JOSE JUAN VELARDE, JULIETA                                           in Mandamus
 DURAN, LUZ MAGDALENA                            §
 ESCOBAR, AND JOSE ANTONIO
 VELARDE JUAREZ,                                 §

 RELATORS.                                       §

                                 MEMORANDUM OPINION

       Relators, Dolores Narvaez, Luis Narvaez, Eduardo Velarde, Jose Juan Velarde, Julieta

Duran, Luz Magdalena Escobar, and Jose Antonio Velarde Juarez, have filed a mandamus petition

against the Honorable Stephen Ables, Presiding Judge of the 34th District Court of El Paso County,

Texas, to challenge the order dismissing Relators’ suit for lack of jurisdiction. We deny the

petition for writ of mandamus.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992)(orig. proceeding). Relators also challenged the dismissal order by filing a direct appeal, and

we affirmed the dismissal order by opinion and judgment issued this same date. See Dolores

Narvaez, Luis Narvaez, Eduardo Velarde, Jose Juan Velarde, Julieta Duran, Luz Magdalena

Escobar, and Jose Antonio Velarde Juarez v. Darron Powell, Darron Powell PLLC, Hector

Phillips, and Hector Phillips, P.C., No. 08-17-00157-CV (Tex.App.--El Paso July 13, 2018, no

pet.h.). Thus, Relators had an adequate remedy by appeal. The petition for writ of mandamus is

denied.


July 13, 2018
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-